Citation Nr: 0020712	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1992 to 
August 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1996 rating decision of the Columbia, South 
Carolina regional office (RO) of the Department of Veterans 
Affairs (VA). The RO, in pertinent part, granted service 
connection for a left knee disorder, classified as status 
post left partial medial meniscectomy.  A noncompensable 
rating was assigned, effective from August 11, 1996.

The Board remanded the case in December 1998 for further 
development of the evidence.  The development requested on 
remand was in part completed, and the case was returned to 
the Board for continuation of appellate review.  The Board 
remanded the case again in February 2000 for further 
development, and the case has now again been returned to the 
Board for continuation of appellate review.  

A January 1999 communication from the appellant's 
representative advises that the appellant now resides in 
North Branch, Minnesota. A document in the claims folder 
indicates that jurisdiction of the appellant's claims folder 
was transferred to the St. Paul, Minnesota RO during February 
1999.


FINDINGS OF FACT

1.  The veteran's left knee disorder is not manifested by 
recurrent subluxation or lateral instability, is not 
manifested by limitation of motion of the knee, and is not 
manifested by arthritis of the knee.  

2.  The veteran's left knee disorder is manifested by a small 
effusion which is compatible with slight knee disability.






CONCLUSION OF LAW
 
The requirements for a 10 percent rating, but no more, for 
residuals of a left knee injury have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records disclose that the veteran presented 
at a clinic in October 1994, complaining of left knee pain.  
He indicated that he had recently sustained a twisting injury 
to the left knee.  The impressions were possible posterior 
cruciate tear; and left knee strain.  Subsequent treatment 
entries reflect continued complaints of left knee pain, and 
the principal assessment was patellofemoral syndrome.  In 
March 1995, clinical inspection revealed marked left 
quadriceps atrophy.  The assessments were rule out meniscal 
tear; and probable chondromalacia patella.  In June 1995, 
left knee arthroscopy was essentially normal.  The report of 
arthroscopy makes no reference a meniscal tear or any other 
knee pathology and concludes that the veteran had an 
essentially normal arthroscopy of the left knee.  The veteran 
received physical therapy for the left knee.  When evaluated 
by the physical therapy service in August 1995, the veteran 
denied pain or decreased strength of the left knee.  Clinical 
inspection of the left knee showed no abnormal findings.  At 
3 inches above the lateral joint line, the left quadriceps 
measured 39 cm; the right quadriceps measured 39.5 cm.

A VA orthopedic examination was performed in September 1996.  
According to the veteran's history, he had undergone 
arthroscopic surgery of the left knee during service in 1995.  
Preoperatively, he had experienced giving way and effusion of 
the knee.  Postoperatively, he had obtained relief from the 
majority of his knee symptoms and currently had no effusion, 
locking or instability of the knee.  Clinical inspection of 
the left knee showed well-healed medial and lateral portal 
scars which were nontender to palpation.  There was no 
effusion present.  Range of motion was from 0 to 135 degrees.  
The knee displayed mild crepitance with motion.  There was 
5/5 quadriceps strength.  Lachman's, McMurray's and the 
anterior/posterior drawer signs were negative.  There was no 
instability to varus or valgus stress.  The impressions 
included status post left knee partial medial meniscectomy; 
no current evidence of meniscal pathology; apparently, mild 
symptoms of chondromalacia patella on the left.

Received in November 1996 was the appellant's notice of 
disagreement with the rating decision which assigned a zero 
percent evaluation for his left knee disability.  He claimed 
that his left knee was still very painful at times; that knee 
pain made it difficult to walk or go up or down stairs; and 
that his knee continued to lock up.  In his formal appeal to 
the Board, received in February 1997, the veteran contended 
that he had constant knee swelling.

Medical records reflect that the veteran was treated at a VA 
facility in March 1998 because of right knee pain.  There 
were no complaints with respect to the left knee.

Added to the record in April 1999 was a form entitled, 
"Functional Assessment for Rehabilitation Planing and 
Eligibility Determinations."  Neither the source which 
prepared the document nor the date when the document was 
prepared is identified.  The document indicates that the 
veteran sought a career as a policeman.  He was advised that 
this career choice might be less than realistic, as he might 
not be able to pass the physical examination to become a 
patrolman because of knee swelling.

A VA orthopedic examination was performed in June 1999, 
pursuant to the Board's remand order.  The veteran referred 
to inservice arthroscopy of the left knee.  He reported that 
arthroscopy included shaving of the meniscus, as well as 
removal of fragments from the joint.  He indicated that, 
postoperatively, he had experienced pain in the left knee.  
It was noted that the veteran was a security officer for a 
protection services agency.

Clinical inspection of the left knee revealed no evidence of 
fluid or synovitis.  There was minimal crepitus upon flexion.  
Range of motion of the knee was from 0 to 140 degrees. Gait 
was within normal limits.  The examiner noted that x-ray 
examination of the left knee was ordered, but that the 
veteran did not appear for the scheduled x-ray examination.  
The diagnoses were status post tear of the left medial 
meniscus; and status post partial meniscectomy of the left 
medial meniscus.

The physician indicated that he was responding to questions 
raised by the Board's remand order with respect to the 
functional limitations of the left knee, as set forth in the 
DeLuca decision of the United States Court of Appeals for 
Veterans Claims (Court). Specifically, the examiner stated 
that 1) pain did not limit functional ability; 2) there was 
no limitation of motion due to pain; 3) there was no 
additional range of motion lost due to pain on use; 4) there 
was no excess fatigability, incoordination or pain upon 
movement.

In March 2000, pursuant to February 2000 Board remand 
instructions, the same VA examiner who examined the veteran 
in June 1999 reviewed the claims folder and X-rays of the 
left knee obtained in June 1999.  The examiner noted that 
when the veteran's left knee was operated on in service in 
1995 a meniscectomy was not performed and the arthroscopic 
surgery findings were of a left knee without symptomatic 
joint pathology.  The examiner also noted that the June 1999 
X-rays showed a small effusion without other pathology.  
Based on this review of the evidence, the examiner diagnosed 
chronic left knee strain.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1999).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

In this case, the veteran contends that he has pain and 
swelling in his left knee and that accordingly he should be 
afforded a compensable rating.  

The evidence now of record establishes that there is no 
limitation of motion of the left knee at all.  There is no 
arthritis of the left knee joint, and the arthroscopic 
surgery in service did not involve the removal of semilunar 
cartilage.  All the questions posed by the Board concerning 
the provisions of 38 C.F.R. § 4.40 and 4.45 and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) were 
answered in the negative at the time of the June 1999 VA 
examination.  Accordingly, there is no basis for evaluating 
the left knee disorder under Diagnostic Code 5259 for removal 
of semilunar cartilage, under Diagnostic Codes 5010, 5260, or 
5261 for limitation of motion and/or arthritis, or pursuant 
to opinions of the General Counsel of the VA in 1997 or 1998 
relating to separate ratings for instability of the knee and 
arthritis with limitation of motion.  

In this case, the Board finds that the only appropriate 
rating code for the veteran's left knee is Diagnostic Code 
5257, for other impairment of the knee.  Under that 
Diagnostic Code, where there is slight subluxation or lateral 
instability, a 10 percent disability rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  In this 
case,  the VA examiner did not find either subluxation or 
lateral instability.  Chronic left knee strain was diagnosed, 
but physical findings were negative with the exception of 
slight effusion identified upon X-ray in June 1999.  The 
veteran's complaints of constant pain not completely relieved 
by medication, and of constant swelling, are not supported by 
the objective medical findings.  However, the slight effusion 
of the knee joint noted on the June 1999 X-ray is compatible 
with slight knee disability so as to warrant assignment of a 
10 percent rating under Diagnostic Code 5257.  However, 
moderate knee disability is not indicated and, as such, a 
rating in excess of 10 percent under Diagnostic Code 5257 is 
not warranted. 


ORDER

Entitlement to an increased rating for residuals of a left 
knee injury is granted to the extent indicated, subject to 
the laws and regulations governing the payment of awards.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

